In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated February 7, 1995, which, denied the petition and confirmed the award.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted, the arbitration award is vacated, and the parties are directed to proceed with a new arbitration hearing.
The arbitrator imperfectly executed his power by issuing an award without resolving the crucial threshold issue as to whether the “Welfare Fund Clause”, upon which the respondent’s grievance was based, continued in effect after June 30, 1991, with the expiration of the term of the parties’ collective bargaining agreement (see, CPLR 7511 [b] [1] [iii]). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.